*625
On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama and the case remanded. See Ex parte BE&K Construction Co., 728 So.2d 621 (Ala.1998). The case is remanded to the trial court for further proceedings consistent with the Supreme Court’s opinion. The trial court is instructed to conduct the hearing required by the Supreme Court within 28 days of the date of this opinion.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.